TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




ON MOTION FOR REHEARING






NO. 03-10-00607-CV




Robert M. McIntyre, Appellant

v.

Triple S. Petroleum Co., Appellee




FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-09-002077, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        We withdraw our opinion and judgment of October 20, 2010, recall the earlier
mandate, and substitute the following opinion in place of the previous one.
                        Appellant Robert M. McIntyre and appellee Triple S. Petroleum Co. have filed a joint
motion for disposition of this appeal pursuant to the parties’ agreement.  We grant the motion, set
aside the trial court’s judgment without regard to the merits, and remand the cause to the trial court
for rendition of judgment in accordance with the agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  All
other pending motions are dismissed as moot.
 
 
 
 
 
                                                                                                                                                            
                                                                        J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Vacated and Remanded on Joint Motion
Filed:   November 19, 2010